Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered December 17, 1990, upon a verdict convicting defendant of the crimes of criminal possession of a weapon in the third degree and criminal possession of a weapon in the fourth degree.
Defendant contends on this appeal that the sentence he received of 3V4 to 7 years’ imprisonment upon his conviction of the crime of criminal possession of a weapon in the third degree is harsh and excessive. Given defendant’s extensive criminal record and the fact that he was on parole after conviction of a violent felony offense when he was arrested for the instant offense, we find no basis to disturb the sentence imposed by County Court (see, People v Gathers, 147 AD2d 734, 736, lv denied 73 NY2d 1015).
Weiss, P. J., Levine, Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.